Exhibit 10.2

 

AAR CORP.

POLICY FOR RECOUPMENT
OF INCENTIVE COMPENSATION

July 17, 2012

 

1.              Definitions

 

The following terms shall have the meanings set forth below:

 

(a)         “Company” shall mean AAR CORP., a Delaware corporation.

 

(b)         “Covered Officers” shall mean the current or former executive
officers of the Company designated by the Board as officers for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended.

 

(c)          “Incentive Compensation” shall mean bonuses or awards under the
Company’s short and long-term incentive compensation plans, grants and awards
under the Company’s equity plans, and contributions under the Company’s
Retirement Savings Plan and Supplemental Key Employee Retirement Plan where the
contributions are based on the achievement of financial results.

 

(d)         “Misconduct” shall mean willful commission of an act of fraud or
dishonesty or recklessness in the performance of a person’s duties.

 

(e)          “Policy” shall mean this Policy for Recoupment of Incentive
Compensation.

 

(f)           “Restatement” shall mean an accounting restatement of the
Company’s financial statements.

 

2.              Purpose

 

The Board of Directors of the Company has determined that it is in the best
interests of the Company to adopt a Policy providing for the Company’s
recoupment of incentive compensation paid to Covered Officers of the Company
under certain circumstances.  In the case of a Restatement where a Covered
Officer’s Misconduct has contributed to the Restatement, the Board (a) shall
determine to recoup incentive compensation that was paid or vested based upon
the achievement of certain financial results (including gains from the sale of
vested shares) to the extent that the amount of such compensation would have
been lower if the financial results had been properly reported, and (b) shall
seek to cancel equity awards where the financial results of the Company were
considered in granting such awards.

 

3.              Effective Date

 

This Policy shall apply to all Incentive Compensation paid or awarded on or
after the adoption of this Policy.

 

4.              Recoupment of Incentive Compensation

 

If the Company is required to prepare a Restatement for any fiscal quarter or
fiscal year commencing after May 31, 2012 due to the material noncompliance of
the Company with any financial reporting requirement, and the Board of Directors
of the Company determines that the Misconduct of a Covered Officer contributed
to the noncompliance resulting in the Restatement, the Board will review all
Incentive Compensation that was paid (or, in the case of equity-based
compensation, that vested) to Covered

 

--------------------------------------------------------------------------------


 

Officers on the basis of having met or exceeded specific performance targets for
performance periods during the Restatement period. To the extent permitted by
applicable law, including the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Board may seek to recoup Incentive Compensation that was
paid (or in the case of equity-based compensation, that vested) to any Covered
Officer on or after the Effective Date of this Policy, if and to the extent
that:

 

(a)         The amount (or vesting) of Incentive Compensation was calculated
based upon the achievement of certain financial results that were subsequently
reduced due to the Restatement, and

 

(b)         The amount (or vesting) of Incentive Compensation that would have
been paid (or, in the case of equity-based compensation, that would have vested)
to the Covered Officer had the financial results been properly reported would
have been lower than the amount actually paid (or, in the case of equity-based
compensation, vested).

 

The amount of recoupment sought shall equal the excess of the Incentive
Compensation that was paid (or vested) over the Incentive Compensation that
would have been paid (or vested) had the financial results been properly
reported.  In the case of equity awards that vested based on the achievement of
financial results that were subsequently reduced, the Board also may seek to
recover gains from the sale or disposition of vested shares, including shares
purchased upon the exercise of options that vested based on the achievement of
financial results.  In addition, the Board may, to the extent it deems
appropriate, determine to cancel outstanding equity awards where the Board or
the Compensation Committee took into account the financial performance of the
Company in granting such awards and the financial results were subsequently
reduced due to the Restatement.

 

5.              Delegation; Binding Effect

 

The Board may delegate to the Compensation Committee all determinations to be
made and actions to be taken by the Board under this Policy.  Any determination
made by the Board or the Compensation Committee under this Policy shall be
final, binding and conclusive on all parties.

 

6.              Limitation on Period for Recoupment

 

The Board may only seek recoupment under Section 4 of this Policy with respect
to Incentive Compensation paid (or vested) during the three-year period
preceding the date of the Restatement.

 

7.              Sources of Recoupment

 

The Board may seek recoupment from the Covered Officers from any of the
following sources: prior Incentive Compensation payments; future payments of
Incentive Compensation; cancellation of outstanding equity awards or bonuses;
future equity awards; and direct repayment.  To the extent recoupment relates to
contributions under the Company’s Retirement Savings Plan or Supplemental Key
Employee Retirement Plan, the Board may seek to recoup such amounts directly
from the Covered Officer.

 

Severability

 

If any provision of this Policy or the application of any such provision to any
Covered Officer shall be adjudicated to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Policy, and the invalid, illegal or unenforceable
provisions shall be deemed amended to the minimum extent necessary to render any
such provision or application enforceable.

 

2

--------------------------------------------------------------------------------


 

8.              No Impairment of other Remedies

 

This Policy does not preclude the Company from taking any other action to
enforce a Covered Officer’s obligations to the Company, including termination of
employment or institution of civil or criminal proceedings.

 

9.              Miscellaneous

 

This Policy is in addition to the requirements of Section 304 of the
Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief Executive
Officer and Chief Financial Officer.  Any decision by the Company not to seek
recoupment in a specific instance shall not in any way limit its authority to do
so in any other instance.

 

3

--------------------------------------------------------------------------------